Title: From James Madison to Albert Gallatin, 21 July 1810
From: Madison, James
To: Gallatin, Albert


Dear Sir
Montpelier July 21. 1810
I recd. your favor written the day before your intended departure from Washington, and complied with its contents.
The inclosed letter from Dr. Bache, has just come to hand. I can not do better with it, than to give you an opportunity of extending to a distressed family, whatever accomodations may be permitted, by fidelity to the public interest. You will be the better judge of the case, as a report of it from Grymes, or his successor, will doubtless have been forwarded to you.
We must allow Gelston, his reasonable expences at least. Every thing relating to Spanish America, is too important to be subjected to a Minute Œconomy; or even to unnecessary delays. Accept my respects & best wishes
James Madison
